United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4194
                                   ___________

Charles Wright,                          *
                                         *
              Appellant,                 *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the Northern
City of Waterloo, Iowa; Al Bovy,         * District of Iowa.
in his individual and official           *
capacities; Rob Michael, in his          *      [UNPUBLISHED]
individual and official capacities,      *
                                         *
              Appellees.                 *
                                    ___________

                             Submitted: November 12, 2007
                                Filed: November 19, 2007
                                 ___________

Before MELLOY, BEAM and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Charles Wright appeals the district court's1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action arising from circumstances surrounding his brief arrest
in October 2004. Having carefully reviewed the record and considered Wright's

      1
       The Honorable John A. Jarvey, United States Magistrate Judge for the
Northern District of Iowa, now United States District Judge for the Southern District
of Iowa, to whom the case was referred for final disposition by consent of the parties
pursuant to 28 U.S.C. § 636(c).
arguments, see Larson v. Kempker, 414 F.3d 936, 939 (8th Cir. 2005) (standard of
review), we affirm the well-reasoned opinion of the district court. 8th Cir. R. 47B.
                       ______________________________




                                        -2-